Mallaed, C.J.
The judgment appealed from is dated 2 December 1969. This case was docketed by appellants in the Court of Appeals on 9 March 1970. Rule 5 of the Rules of Practice in the Court of Appeals requires that in the absence of an extension of time granted to do so, the record on appeal must be docketed within ninety days after the date of the judgment appealed from. No order appears in this record extending the time for docketing the record on appeal as provided in Rule 5.
This case has been pending many years, and many judges, surveyors, and lawyers have been involved in it. It is time that there should be an end to this litigation. Despite the failure of appellants to comply with the rules relating to docketing, we have considered all of their assignments of error, and no prejudicial error is made to appear. ' ' u, ■
*583However, for failure to comply with the Rules of Practice in this scourt, this appeal is dismissed.
Dismissed.
MoRRis and Geaham, JJ., concur.